ORDER
Appellee American Airlines filed a “Petition for Rehearing and Suggestion for Rehearing En Banc” due to a factual error in the Opinion. The Opinion filed in this case on November 30, 1998 is amended at Slip op. page 13310, last three lines through page 13311, line 1 [160 F.3d at 1262], as follows:
The last sentence on Slip op. page 13310 [160 F.3d at 1262] and carrying over to the next page should read: “Prior to obtaining *595the required certificate, Newman was not permitted to board and was required to stay overnight at a motel.”
With this amendment, the en banc panel votes to deny the petition for rehearing and rejects the suggestion for rehearing en banc.